In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00118-CV




     IN THE MATTER OF C.D.M., JR., A JUVENILE




        On Appeal from the County Court at Law
                  Bowie County, Texas
            Trial Court No. 19JV0049-CCL




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                             ORDER

         C.D.M., a juvenile, has appealed from the trial court’s dispositional order of transfer from

the Texas Juvenile Justice Department (TJJD) to the Texas Department of Criminal Justice

(TDCJ). Briefing has been submitted by both parties. C.D.M. complains, among other things,

that the clerk’s record does not include any pleading or document, such as a request for transfer,

by which the TJJD referred this case to the trial court for a transfer hearing. The State has filed a

motion to supplement the clerk’s record with a document that purports to be an October 26,

2021, letter from the TJJD to the trial court, asking the trial court to conduct a transfer hearing to

determine whether C.D.M. should be transferred to the TDCJ.

         In the alternative, the State seeks an order abating this case to the trial court for a hearing

to determine whether the October 26, 2021, letter was received and reviewed by the trial court to

determine the outcome of the proceeding, whether the letter should be included in the clerk’s

record, and whether the Bowie County District Clerk should supplement the clerk’s record to this

Court.

         We hereby grant that portion of the State’s motion that seeks abatement, and we abate

this matter to the trial court to conduct a hearing to determine (1) whether the October 26, 2021,

letter addressed to the trial court was received and reviewed by the trial court, (2) whether the

trial court should file the letter in the clerk’s record of this matter, (3) whether the Bowie County

District Clerk should supplement the clerk’s record with the October 26, 2021, letter, and

(4) what notice the parties received of the transfer hearing. The remainder of the State’s motion

is passed until jurisdiction over this matter is returned to this Court following abatement.


                                                   2
          We instruct the trial court to conduct the hearing within fifteen days of the date of this

order and to enter findings regarding the inquires listed in the preceding paragraph. We also

request that the trial court make any additional findings that it believes will be helpful to this

Court in fully and finally resolving all issues related to the record in this matter.

          The trial court’s findings, as set forth above, shall be entered into the record of the case

and filed with this Court as a supplemental clerk’s record within ten days of the date of the

hearing. The reporter’s record of the hearing shall be filed within ten days of the date of the

hearing.

          All appellate timetables are stayed and will resume on our receipt of the supplemental

record.

          IT IS SO ORDERED.



                                                BY THE COURT

Date: July 20, 2022




                                                   3